     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                    Page 1 of 15 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


SENECA INSURANCE COMPANY,                            §
                                                     §
      Plaintiff,                                     §
                                                     §
v.                                                   §    CIVIL ACTION NO. __________
                                                     §
JAMES RIVER INSURANCE                                §
COMPANY,                                             §
                                                     §
      Defendant                                      §

                               PLAINTIFF’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff Seneca Insurance Company (“Seneca”) files this Complaint

seeking declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202 against Defendant James

River Insurance Company (“James River”). Seneca also seeks to recover damages against James

River for breach of an insurance policy. This Complaint is for the purpose of determining a

question of actual controversy between the parties regarding coverage under a commercial

general liability insurance policy, as more fully set out below.

                                                  I.
                                       JURISDICTION AND VENUE

         1.        Plaintiff Seneca is a corporation that is incorporated under the laws of the State of

New York. Seneca’s principal place of business is in New York.

         2.        Defendant James River is a corporation that is incorporated under the laws of the

State of Ohio. James River’s principal place of business is in Richmond, Virginia. James River

is an insurance company that does not have a registered agent for service in Texas. James River

is a surplus lines insurer that is not licensed to transact insurance in Texas. Accordingly,



PLAINTIFF’S ORIGINAL COMPLAINT –                                                                PAGE 1
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 2 of 15 PageID 2



pursuant to Sections 804.106(e) and 804.201(a)(3) of the Texas Insurance Code, James River, as

a foreign surplus lines insurer, can be served by serving the Texas Commissioner of Insurance at

333 Guadalupe, Austin, Texas 78701 by hand delivery, and by directing service to James River

Insurance Company, 6641 West Broad Street, Suite 300, Richmond, Virginia 23230.

         3.       Seneca and James River are citizens of different states, and the matter in

controversy in this case exceeds the sum of $75,000, exclusive of interest and costs. Therefore,

this Court has jurisdiction by virtue of 28 U.S.C. § 1332.

         4.       This Court is a proper venue for this action under 28 U.S.C. § 1391(b)(2) because

a substantial part of the events or omissions giving rise to Seneca’s claim against James River

occurred in this judicial district. The case involves coverage for claims asserted against an

insured of both Seneca and James River in a lawsuit that was filed in Dallas County, Texas.

                                               II.
                                       THE UNDERLYING SUIT

         5.       On May 23, 2019, Hector Murguia-Bonilla (the “Claimant”) filed a lawsuit

against several defendants including Busboom Group, LLC (the “Insured”), styled “Hector

Murguia-Bonilla v. Manse Construction, LLC, Busboom Group, LLC, and C3 Construction

Services”, Cause No CC-20-00612-B in the County Court at Law No. 2 of Dallas County, Texas

(the “Underlying Suit”). A true and correct copy of Plaintiff’s First Amended Original Petition

in the Underlying Suit (the “Petition”) is attached to this Complaint as Exhibit A, and is fully

incorporated by reference herein.

A.       Claimant’s Allegations in the Underlying Suit

         6.       In the Underlying Suit, Claimant has sued Busboom, as well as Manse

Construction, LLC (“Manse”) and C3 Construction Services, Inc. (“C3 Construction”) for

injuries Claimant allegedly sustained in a work-related accident while apparently performing

PLAINTIFF’S ORIGINAL COMPLAINT –                                                           PAGE 2
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                  Page 3 of 15 PageID 3



roofing work at an apartment complex (the “Accident”). In the Petition, Claimant alleges as

follows:

              On May 23, 2019, [Claimant] was hired by his uncle Jose Daniel Bonilla to
              work on the replacement of the roof of the parking garage or covered
              carport for the Club of Riverchase apartment complex owned by [Busboom]
              in Coppell, Texas. That was the first and only day that [Claimant] worked
              at that jobsite. The danger created by the condition of that roof was not
              reasonably discoverable by [Claimant] and was concealed from him, even
              after he inspected that roof before getting up there to work. In Claimant]’s
              information and belief, his uncle was an employee of Defendant C3
              Construction Services (“C3”); that C3’s owner and supervisor Clint Moore
              was an employee of Defendant Manse Construction. LLC (“Manse”), which
              was the general contractor on that jobsite hired by Busboom; and that Mr.
              Moore was authorized by Manse to hire [Claimant] as an employee of
              Manse on that jobsite. Alternatively, C3 was Manse’s subcontractor, and
              [Claimant] was hired as C3’s employee on that jobsite. Alternatively,
              [Claimant]’s uncle was C3’s subcontractor. Regardless, [Claimant] was a
              business invitee of each Defendant at the time of his on-the-job injuries on
              May 23, 2019; therefore, each Defendant owed him the duty to provide
              reasonably safe premises and working conditions.


         7.       Claimant asserts in the Petition that Manse and C3 Construction, as employers of

Claimant, were negligent and negligent per se in failing to exercise reasonable care by allegedly

failing to provide Claimant with a safe place to work, to warn him of the hazards associated with

his work, and to provide him with necessary safety, equipment, training, supervision, and

assistance for the performance of his job. Claimant also alleges that all defendants, including

Busboom, are liable under premises liability for failing to provide him as their business invitee

with reasonably safe premises on which to work, to timely inspect those premises, and to correct

or eliminate dangerous conditions on those premises that created an unreasonable risk of harm.

         8.       In the Petition, Claimant asserts that he is seeking to recover more than

$1,000,000 in damages allegedly caused by the Accident.




PLAINTIFF’S ORIGINAL COMPLAINT –                                                             PAGE 3
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 4 of 15 PageID 4



B.       Facts Learned Through Investigation

         9.       Busboom owns and/or manages the apartment complex where Claimant was

injured (the “Apartment Complex”). Manse periodically provides maintenance services for

Busboom at the Apartment Complex pursuant to a Property Management Service Agreement

dated January 30, 2019 (the “PMSA”).

         10.      On or about May 23, 2019, Manse was replacing shingles and/or conducting other

repair work to the roofs of the carports in the Apartment Complex through C3 Construction,

which was a subcontractor of Manse. C3 Construction, in turn, apparently hired Claimant’s

uncle, Daniel Bonilla (“Bonilla”) as a subcontractor on the roof repair project. Claimant worked

for Daniel and/or C3 Construction on that project.

         11.      The Accident occurred when Claimant and other workers were standing on a

carport roof that buckled and collapsed. At the time of the Accident, there were approximately

1,500 pounds of shingle materials and 3-7 men on the roof, which was apparently too much

weight for the carport to handle. The Accident occurred when Claimant jumped off the carport

roof as it was collapsing. At the time of the Accident, the workers on the carport roof were

primarily employees or contractors of C3 Construction.

         12.      Claimant testified in his deposition that Bonilla was an independent contractor of

C3, and that Claimant considered himself to be working for Bonilla. Claimant had an agreement

with Bonilla regarding the rate of pay to Claimant for the work he performed. Under the

agreement, Claimant would be paid Monday through Friday depending on what Claimant did.

On roofing work, Bonilla would pay Claimant an agreed rate for every 100 square feet of roofing

that was completed. Claimant’s paychecks came from Bonilla—not C3, Manse or anyone else.

Claimant also testified that no one from Manse ever directed how he performed his work.



PLAINTIFF’S ORIGINAL COMPLAINT –                                                            PAGE 4
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 5 of 15 PageID 5



                                                III.
                                             THE PMSA

         13.      The roofing work being performed by Manse and its subcontractors when the

Accident occurred was governed by the PMSA.               In the PMSA, Manse is identified as

“Contractor.” “Owner” is defined in the PMSA to include Busboom. Among other things, the

PMSA requires that Manse provide certain insurance, including commercial general liability

insurance, for Busboom (the “Manse Insurance Requirement”) in connection with work to be

performed by Manse and Manse’s employees and subcontractors.

         14.      In pertinent part, the Manse Insurance Requirement states as follows:

                  Contractor shall obtain, pay for and keep in force at all times
                  during the performance of work, the following insurance coverages
                  ... :

                  Commercial General Liability (“CGL”), including products/
                  completed operations, independent contractors and a broad form of
                  general liability extension endorsement with a combined single
                  limit for both bodily injury and property damage of at least
                  $1,000,000 per occurrence, $2,000,000 annual aggregate, and to
                  the fullest extent permitted under Chapter 151 of the Texas
                  Insurance Code. Owner shall be included as an insured under the
                  CGL policy for liability arising out of Contractor’s work
                  performed under this Agreement to the extent of liability
                  attributable to the negligence or fault of Contractor, using ISO
                  Additional Insured Endorsements: CG2010 (07/04), CG2037
                  (07/04), and CG 33 95 05 12 (or endorsements providing
                  equivalent coverage, including products-completed operations).
                  Endorsement pages that are incomplete or fail to name the
                  additional insured will be returned. A stop payment will be placed
                  on all invoices until receipt of a complete Endorsement page.

                  For purposes of this additional insured requirement, the term
                  “equivalent” coverage means coverage for liability arising out of
                  subcontractor’s work performed for Contractor and includes
                  products-completed operations coverage. This insurance shall
                  apply as primary insurance with respect to any other insurance or
                  self-insurance    programs     maintained      by     Contractor.
                  Notwithstanding the foregoing and to the fullest extent permitted
                  under Chapter 151 of the Texas Insurance Code, as to liability of


PLAINTIFF’S ORIGINAL COMPLAINT –                                                          PAGE 5
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 6 of 15 PageID 6



                  Owner for bodily injury or death of an employee or agent of
                  Contractor or Contractor’s subcontractor, the additional insurance
                  provided by Contractor shall provide coverage for the negligence
                  or fault of Owner, including the sole negligence of Owner. The
                  insurance provided by Contractor to Owner as an additional
                  insured shall be primary and noncontributory to other insurance
                  available to Owner.

                  Additional Insured to be listed: Busboom Group, LLC, Busboom
                  Management Group, LLC, and their officers, directors, employees,
                  divisions, subsidiaries, partners, members, managers, shareholders,
                  affiliated companies, and mortgagees/lenders are included as
                  additional insureds”

                                              IV.
                                     THE JAMES RIVER POLICY

A.       The James River Policy Covers the Claims Asserted in the Underlying Suit

         15.      James River issued a commercial general liability policy (No. 00089607-0) to

Manse for the policy period of March 3, 2019 to March 3, 2020 (the “James River Policy”).

Coverage A in the James River Policy contains the following insuring agreement:

         a.       We will pay those sums that the insured becomes legally obligated
                  to pay as damages because of “bodily injury” or “property
                  damage” to which this insurance applies. We will have the right
                  and duty to defend the insured against any “suit” seeking those
                  damages. However, we will have no duty to defend the insured
                  against any “suit” seeking damages for “bodily injury” or
                  “property damage” to which this insurance does not apply. We
                  may, at our discretion, investigate any “occurrence” and settle any
                  claim or “suit” that may result. But:

                  (1)    The amount we will pay for damages is limited as
                         described in Section III — Limits Of Insurance; and

                  (2)    Our right and duty to defend ends when we have used up
                         the applicable limit of insurance in the payment of
                         judgments or settlements under Coverages A or B or
                         medical expenses under Coverage C.

                  No other obligation or liability to pay sums or perform acts or
                  services is covered unless explicitly provided for under
                  Supplementary Payments — Coverages A and B.


PLAINTIFF’S ORIGINAL COMPLAINT –                                                        PAGE 6
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 7 of 15 PageID 7



         b.       This insurance applies to “bodily injury” and “property damage”
                  only if:

                  (1)    The “bodily injury” or “property damage” is caused by an
                         “occurrence” that takes place in the “coverage
                         territory;[and]

                  (2)    The “bodily injury” or “property damage” occurs during
                         the policy period[.]

         16.      The insurance under Coverage A applies only if there is “bodily injury” or

“property damage.” “Bodily injury” means “bodily injury, sickness or disease sustained by a

person, including death resulting from any of these at any time.” Claimant alleges in the

Underlying Suit that he sustained bodily injury as a result of the Accident.

         17.      Additionally, as quoted above, the insurance under Coverage A applies only if the

“bodily injury” or “property damage” is caused by an “occurrence.” An “occurrence” is defined

in the James River Policy as “an accident, including continuous and repeated exposure to

substantially the same general harmful conditions.”        In the Petition, Claimant alleges that

Busboom failed to exercise reasonable care in maintaining the safety of the premises on which

Claimant was working, to timely inspect those premises, and to correct or eliminate dangerous

conditions on those premises. The “occurrence” requirement in the James River Policy is

satisfied.

         18.      The duty to defend in the James River Policy applies to any “suit” filed against

the Insured. The term “suit” is defined as “a civil proceeding in which damages because of

‘bodily injury’, ‘property damage’ or ‘personal and advertising injury’ to which this insurance

applies are alleged.” The Underlying Suit satisfies this requirement.

         19.      The Policy contains some exclusions. James River has the burden to establish the

application of any exclusion. Seneca asserts that no exclusion applies, and that the claims and



PLAINTIFF’S ORIGINAL COMPLAINT –                                                           PAGE 7
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                 Page 8 of 15 PageID 8



causes of action brought by Claimant in the Underlying Suit are covered under the James River

Policy.

B.        Busboom is an Additional Insured under the James River Policy

          20.     The James River Policy includes Endorsement No. CG 20 33 04 13 titled

“Additional Insured – Owners, Lessees or Contractors – Automatic Status When Required in

Construction Agreement With You” (the “Additional Insured Endorsement”). In pertinent part,

the Additional Insured Endorsement states as follows:

                  Section II – Who is an Insured is amended to include as an
                  additional insured any person or organization for whom you are
                  performing operations when you and such person or organization
                  have agreed in writing in a contract or agreement that such person
                  or organization be added as an additional insured on your policy.
                  Such person or organization is an additional insured only with
                  respect to liability for “bodily injury,” “property damage” or
                  “personal and advertising injury” caused, in whole or in part, by

                  1.     Your acts or omissions; or

                  2.     The acts or omissions of those acting on your behalf;

                  in the performance of your ongoing operations for the additional
                  insured.

          21.     As set forth above, (1) the Manse Insurance Requirement in the PMSA expressly

requires Manse to maintain commercial general liability insurance and to list Busboom as an

additional insured on such policy; (2) the Accident occurred during ongoing operations Manse

was conducting for Busboom under the PMSA; (3) Claimant asserts he sustained bodily injury in

the course of such ongoing operations; and (4) Claimant asserts the bodily injury was caused, in

whole or in part, by Manse and/or those acting on Manse’s behalf. As a consequence, Busboom

is an additional insured under the James River Policy with respect to the claims and causes of

action brought in the Underlying Suit, and is entitled to coverage under the James River Policy.



PLAINTIFF’S ORIGINAL COMPLAINT –                                                          PAGE 8
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                   Page 9 of 15 PageID 9



                                           V.
                       SENECA’S SUBROGATION RIGHTS WITH RESPECT TO
                  BUSBOOM RIGHT TO COVERAGE UNDER THE JAMES RIVER POLICY

         22.      Seneca issued a commercial general liability policy (No. GLP4800569) to

Busboom covering the policy period from November 30, 2018 to November 30, 2019 (the

“Seneca Policy”). The Seneca Policy contains an insuring agreement under Coverage A that is

materially the same as that in the James River Policy. Busboom has requested coverage under

the Seneca Policy for the claims asserted in the Underlying Suit. During the last few months,

Seneca has been providing a defense to Busboom in the Underlying Suit under a reservation of

its rights under the Seneca Policy. Based on the terms and provisions of both policies, the

Seneca Policy is excess over the James River Policy.

         23.      The James River Policy includes Endorsement CB5204US 01-17 titled “Primary

and Non-Contributory Endorsement” (the “Primary Coverage Endorsement”) that specifically

addresses where the James River Policy falls in line with other insurance policies that may also

cover additional insureds. Under its express terms, the Primary Coverage Endorsement applies

to all additional insureds for whom Manse has agreed to provide liability insurance. With

respect to priority, the Primary Coverage Endorsement states as follows:

                  Any coverage provided to an Additional Insured under this policy
                  shall be excess over any other valid and collectible insurance
                  available to such Additional Insured whether primary, excess,
                  contingent or on any other basis unless a written contract or written
                  agreement specifically requires that this insurance apply on a
                  primary and noncontributory basis.

         24.      As quoted above, the Manse Insurance Requirement in the PMSA states that

“[t]he insurance provided by [Manse] to [Busboom] as an additional insured shall be primary and

noncontributory to other insurance available to [Busboom].”             Accordingly, the insurance




PLAINTIFF’S ORIGINAL COMPLAINT –                                                           PAGE 9
2037695 2472.32
    Case 3:21-cv-00567-E Document 1 Filed 03/11/21                   Page 10 of 15 PageID 10



provided to Busboom in the James River Policy, as required by the Manse Insurance

Requirement, is primary and noncontributory.

         25.      The Seneca Policy states that coverage under the Seneca Policy is generally

primary, with some exceptions. According to the “other insurance” provision, the Seneca Policy

is excess over “[a]ny other primary insurance available to [Busboom] covering liability for

damages arising out of the premises or operations ... for which you have been added as an

additional insured.” The additional insured coverage for Busboom under the James River Policy

falls within this exception. Because both the James River Policy and the Seneca Policy agree

that the Seneca Policy is excess over the James River Policy, the James River Policy is primary

and James River should provide a defense to Busboom before any duty to defend is triggered

under the Seneca Policy.

         26.      As stated above, Seneca has been and is currently providing a defense to

Busboom in the Underlying Suit. The following provision in the Seneca Policy addresses what

happens when the Seneca Policy is excess over another policy:

                  When this insurance is excess, we will have no duty under
                  Coverages A or B to defend the insured against any “suit” if any
                  other insurer has a duty to defend the insured against that “suit.” If
                  no other insurer defends, we will undertake to do so, but we will be
                  entitled to the insured’s rights against all those other insurers.

Based on this provision, Seneca is contractually subrogated to Busboom’s right to defense costs

from James River under the James River Policy, and Seneca has standing to assert the coverage

claims against James River that are set forth in this Complaint.




PLAINTIFF’S ORIGINAL COMPLAINT –                                                           PAGE 10
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21              Page 11 of 15 PageID 11



                                                VI.
                                        CAUSES OF ACTION

A.       Breach of Contract

         27.      Seneca repeats and re-alleges all of the allegations contained in all prior

paragraphs of this Complaint as if completely and fully set forth herein.

         28.      Seneca provided James River with timely notice of the claims asserted against

Busboom in the Underlying Suit and Seneca’s defense of Busboom in the Underlying Suit.

Seneca also provided James River with timely notice of Seneca’s demand that James River

provide a defense and indemnity to Busboom in the Underlying Suit and reimburse Seneca for

attorneys’ fees and expenses incurred by Seneca in its defense of Busboom.          Seneca has

complied with all necessary conditions and other terms of the James River Policy or is otherwise

excused from the performance of those conditions and terms.

         29.      Pursuant to the terms of the James River Policy and the PMSA, Busboom is an

additional insured under the James River Policy. As a consequence, James River was and is

required to defend Busboom in the Underlying Suit and indemnify Busboom from liability in the

Underlying Suit. However, James River refused to provide Busboom with a defense in the

Underlying Suit and otherwise provide any coverage to Busboom under the James River Policy.

James River’s failure and/or refusal to provide a defense to Busboom is a breach of the express

terms of the James River Policy and a breach of contract. As a result of James River’s breach of

contract, Seneca, as subrogee of Busboom, has sustained and is continuing to sustain damages

through incurring and paying attorneys’ fees and litigation expenses in its ongoing defense of

Busboom in the Underlying Suit.

         30.      All conditions precedent to Seneca’s recovery for breach of contract have been

performed or have occurred as required under Texas law.


PLAINTIFF’S ORIGINAL COMPLAINT –                                                        PAGE 11
2037695 2472.32
     Case 3:21-cv-00567-E Document 1 Filed 03/11/21                Page 12 of 15 PageID 12



         31.      Seneca has provided James River with written demands regarding the claims set

forth in this Complaint more than thirty (30) days before filing this lawsuit. Because of James

River’s failure and refusal to comply with its contractual obligations, Seneca has been required

to retain the services of legal counsel to prosecute this action. Seneca is entitled to recover its

reasonable attorneys’ fees and expenses in connection with this action, including such fees and

expenses that may be incurred in any future appeals to any court of appeals and any review by

the Texas Supreme Court. Accordingly, Seneca seeks recovery of its reasonable and necessary

attorneys’ fees, costs and expenses through trial and all appeals under applicable Texas law,

including but not limited to Chapter 38 of the Texas Civil Practice & Remedies Code.

         32.      Seneca is entitled to and seeks to recover pre-judgment and post-judgment interest

in accordance with Chapter 304 of the Texas Finance Code and any other applicable law.

B.       Declaratory Judgment

         33.      Seneca repeats and re-alleges all of the allegations contained in all prior

paragraphs of this Complaint as if completely and fully set forth herein.

         34.      The James River Policy is a valid and enforceable contract between James River

and Manse. By virtue of the Manse Insurance Requirement in the PMSA, Busboom is an

additional insured and is entitled to coverage under the James River Policy.

         35.      This case presents an actual controversy within the jurisdiction of this Court and

involving rights and liabilities under a contract of liability insurance, which controversy may be

determined by a judgment of this court, without other suits. A justiciable controversy exists as to

Seneca’s claim that James River is required to provide a defense to Busboom in the Underlying

Suit, and to reimburse Seneca for attorneys’ fees and litigation expenses paid and incurred by

Seneca in defending Busboom in the Underlying Suit.



PLAINTIFF’S ORIGINAL COMPLAINT –                                                            PAGE 12
2037695 2472.32
    Case 3:21-cv-00567-E Document 1 Filed 03/11/21                Page 13 of 15 PageID 13



         36.      Pursuant to 28 U.S.C. §§ 2201 and 2202, Seneca is entitled to and asks the Court

to make the following declarations in this case:

                  a.     Busboom is an additional insured under the James River Policy;

                  b.     Busboom is entitled to a defense from James River under the

         James River Policy for the claims asserted against Busboom in the Underlying

         Suit;

                  c.     Despite demands for coverage, James River has failed to provide a

         defense to Busboom under the James River Policy, and has therefore breached the

         James River Policy;

                  d.     Seneca is a subrogee of Busboom with respect to the defense

         Seneca has been providing to Busboom in the Underlying Suit, and Seneca is

         entitled to enforce Busboom’s right to a defense in the Underlying Suit under the

         James River Policy;

                  e.     The Seneca Policy is excess to the James River Policy with respect

         to Busboom’s claim for a defense with respect to the claims asserted by Claimant

         against Busboom in the Underlying Suit; and

                  f.     James River is obligated under the James River Policy to take over

         the defense of Busboom in the Underlying Suit, and to reimburse Seneca for all

         attorneys’ fees and other defense costs incurred by Seneca during the time Seneca

         has provided a defense to Busboom.

                                               VII.
                                              PRAYER

         Based on the foregoing considerations, Plaintiff Seneca Insurance Company respectfully

prays that:

PLAINTIFF’S ORIGINAL COMPLAINT –                                                              PAGE 13
2037695 2472.32
    Case 3:21-cv-00567-E Document 1 Filed 03/11/21                   Page 14 of 15 PageID 14



         1.       The Court determine and adjudicate the right and liabilities of the parties with

respect to the James River Policy.

         2.       The Court find and issue a declaratory judgment in favor of Seneca, as follows:

                  a.     Busboom is an additional insured under the James River Policy;

                  b.     Busboom is entitled to a defense from James River under the
                         James River Policy for the claims asserted against Busboom in the
                         Underlying Suit;

                  c.     Despite demands for coverage, James River has failed to provide a
                         defense to Busboom under the James River Policy, and has
                         therefore breached the James River Policy;

                  d.     Seneca is a subrogee of Busboom with respect to the defense
                         Seneca has been providing to Busboom in the Underlying Suit, and
                         Seneca is entitled to enforce Busboom’s right to a defense in the
                         Underlying Suit under the James River Policy;

                  e.     The Seneca Policy is excess to the James River Policy with respect
                         to Busboom’s claim for a defense with respect to the claims
                         asserted by Claimant against Busboom in the Underlying Suit; and

                  f.     James River is obligated under the James River Policy to take over
                         the defense of Busboom in the Underlying Suit, and to reimburse
                         Seneca for all attorneys’ fees and other defense costs incurred by
                         Seneca during the time Seneca has provided a defense to
                         Busboom.

         3.       The Court enter a judgment in favor of Seneca and against James River based on

Seneca’s breach of contract cause of action, and award Seneca damages against James River for

all attorneys’ fees and litigation expenses Seneca has incurred and will incur in providing a

defense to Busboom in the Underlying Suit.

         4.       The Court award Seneca all of Seneca’s reasonable attorneys’ fees and expenses

incurred in the trial court and through any and all appeals to the court of appeals and the Texas

Supreme Court.

         5.       The Court award Seneca all of its costs of suit in this action.


PLAINTIFF’S ORIGINAL COMPLAINT –                                                              PAGE 14
2037695 2472.32
    Case 3:21-cv-00567-E Document 1 Filed 03/11/21                Page 15 of 15 PageID 15



         6.       The Court award Seneca pre-judgment interest as provided by law.

         7.       The Court award Seneca post-judgment interest as provided by law.

         8.       The Court award Seneca any other and further relief of any nature to which it may

be justly entitled.

                                               Respectfully submitted,



                                               By:     /s/ David M. Macdonald
                                               David M. Macdonald, Attorney-in-Charge
                                               Texas Bar No. 12755300
                                               DMacdonald@MacdonaldDevin.com
                                               Steven R. Baggett
                                               Texas Bar No. 01510680
                                               SBaggett@MacdonaldDevin.com
                                               Macdonald Devin Ziegler Madden
                                               Kenefick Harris, P.C.
                                               3800 Renaissance Tower
                                               1201 Elm Street
                                               Dallas, Texas 75270-2130
                                               214.744.3300 Telephone
                                               214.747.0942 Facsimile

                                               ATTORNEYS FOR PLAINTIFF
                                               SENECA INSURANCE COMPANY




PLAINTIFF’S ORIGINAL COMPLAINT –                                                           PAGE 15
2037695 2472.32
